DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
Claims 1-15 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2004/0096382).
Regarding claims 1-3, 5-6, and 8, Smith teaches a method of sweetening a fluid comprising treating the fluid with a hemi formal created by the reaction of alcohol with aldehyde [0001], [0007-0013], [0018-0032].  Smith teaches reaction of formaldehyde [0018] with ethyl-alcohol [0019], [0022-23] would result in the claimed hemi formyl formula where R1 is unsubstituted C2 alkyl and x is 1.  
Regarding claim 4, Smith teaches the aldehyde can contain 1-10 carbon atoms and can include para –formaldehyde [0010].  
Regarding claim 7, Smith teaches the alcohol can be selected from methanol [0013].
Regarding claim 15, Smith teaches alcohols containing 1-6 hyroxy groups [0013], which would include c3 alcohol (propanol) and would result in the claimed composition.
Regarding claim 9, Smith teaches the fluid is selected from crude oil, natural gas, or fuels [0042].
Regarding claim 13, Smith teaches the fluid can be sewage gas (waste water) or coal gas [0042].
Regarding claim 14, Smith teaches scavenging with 0% amine and 100% reaction product [0054-0056], which Examiner considers to read on the claimed absence of nitrogen containing compounds.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2004/0096382) as applied to claim 1 above, and further in view of Rana (US 2017/0066977).
Regarding claim 10, Smith teaches the limitations of claim 1, as discussed above.
Smith does not explicitly disclose additional components added to the scavenging process. 
However, Rana teaches a similar process for scavenging.  Rana teaches that it is conventional to combine additives including asphaltene inhibitors, paraffin inhibitors, corrosion inhibitors, emulsifiers, water clarifiers, dispersants, emulsion breakers, hydrogen sulfide scavengers, gas hydrate inhibitors, surfactants, dispersants, solvents, and combinations thereof into scavenging processes [0049].
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined any of the well-known additives of Rana with the scavenger of Smith, in order to improve the process as desired.
Regarding claim 11, Rana teaches alkyl benzyl ammonium chloride surfactants [0075].  
Regarding claim 12, Rana teaches odorant addition [0012].
Response to Arguments
Applicant’s arguments have been fully considered and have been addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771